Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 1 of 38 PageID 14610




          Northwestern Mutual®
            The Northwestern Mutual Life Insurance Company agrees to pay the benefits provided in this policy
                                  (the "Policy"), subject to its terms and conditions.
                                Signed at Milwaukee, Wisconsin on the Date of Issue.



                                                                                         . 1.
                                                                                         _ vr
                             Chief Executive Officer                           Secretary




                                                  TERM LIFE POLICY

                                                      Participating

                                Insurance payable on death of Insured before Expiry Date.

                                   Convertible on or before the Final Conversion Date.

                                        Premiums are payable to the Expiry Date.

                             The Expiry Date and Final Conversion Date are shown on page 3.

        Right To Return Policy. Please read this Policy carefully. The Policy may be returned by the Owner for
        any reason within fourteen days after it was received. The Policy may be returned to the Northwestern
        Mutual agent who sold it to you or to the Company at 720 East Wisconsin Avenue, Milwaukee, Wisconsin
        53202 ("Home Office"), 414-271-1444. If returned, the Policy will be considered void from the beginning.
        Any premium paid will be refunded.




        TT.TERM.L20.(0513)                                                                                         FL




        Insured              Desmond Staple                        Age and Sex                              48 Male
        Policy Date          August 10, 2015                          Policy Number                      21 316 990
        Plan                 20 Year Level Term                    Amount                                 $3,000,000

        TT.TERM.L20.(0513)

                                                                        Staple-NML's Resp. to P's 1st RFP 001005
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 2 of 38 PageID 14611




            4 f

       e         g
       etcc

           C t

   C t(      4 4 t
   t
     0


                     I
   4




                                                                 Staple-NML's Resp. to P's 1st RFP 001006
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 3 of 38 PageID 14612




                                      This Policy is a legal contract between the Owner and
                                       The Northwestern Mutual Life Insurance Company.
                                                     Read your Policy carefully.
                                                   TABLE OF CONTENTS
             POLICY SCHEDULE PAGES
             SECTION 1. THE CONTRACT
                • Section 1.1 Life Insurance Benefit
                • Section 1.2 Expiry of Policy
                • Section 1.3 Entire Contract; Changes
                • Section 1.4 Incontestability
                • Section 1.5 Suicide
                • Section 1.6 Dates
                • Section 1.7 Misstatement
                • Section 1.8 Payments by the Company
             SECTION 2. OWNERSHIP
                • Section 2.1 The Owner
                • Section 2.2 Transfer of Ownership
                • Section 2.3 Naming and Changing a Successor Owner
                • Section 2.4 Collateral Assignment
             SECTION 3. PREMIUMS
                • Section 3.1 Amount of Premium
                • Section 3.2 Premium Payment
                • Section 3.3 Frequency
                • Section 3.4 Grace Period
                • Section 3.5 Premium Refund at Death
             SECTION 4. REINSTATEMENT
             SECTION 5. DIVIDENDS
                • Section 5.1 Annual Dividends
                • Section 5.2 Use of Dividends
                • Section 5.3 Automatic Use of Dividend Accumulations For Premium Payment
                • Section 5.4 Payment of Dividend Accumulations
                • Section 5.5 Dividend at Death
             SECTION 6. CONVERSION TO PERMANENT INSURANCE
                • Section 6.1 Attained Age Conversion
                • Section 6.2 Effective Date
                • Section 6.3 Conversion of Waiver of Premium Benefit
             SECTION 7. BENEFICIARIES
                • Section 7.1 Definition of Beneficiaries
                • Section 7.2 Naming and Changing of Beneficiaries of the Life Insurance Benefit
                • Section 7.3 Succession in Interest of Beneficiaries of the Life Insurance Benefit
                • Section 7.4 Trustee as Beneficiary
                • Section 7.5 General
             SECTION 8. PAYMENT OF POLICY BENEFITS
                • Section 8.1 Payment of Proceeds
                • Section 8.2 Income Plan Elections
                • Section 8.3 Income Plan Offerings
                • Section 8.4 Naming and Changing of Beneficiaries under Income Plans
                • Section 8.5 Succession in Interest of Beneficiaries under Income Plans
                • Section 8.6 Income Plan Rates
             ADDITIONAL BENEFITS (if any)
             APPLICATION


             TT.TERM.L20.(0513)

                                                                  Staple-NML's Resp. to P's 1st RFP 001007
     Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 4 of 38 PageID 14613




.i




                                                                      Staple-NML's Resp. to P's 1st RFP 001008
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 5 of 38 PageID 14614




                                                  POLICY SCHEDULE PAGES
                                                 Date of Issue - August 10, 2015

       Plan and Additional Benefits                              Amount         Annual Premiums         Payable For

       20 Year Level Term                                       $3,000,000           See Table            20 Years

       An annual premium is payable August 10, 2015 and every August 10 after that.
       The first annual premium is $5,411.00.
       Final Conversion Date: August 10, 2025                    Expiry Date: August 10, 2035

       This Policy is issued in a Premier (Non-Tobacco) premium classification.
       This policy is participating. Dividends are not guaranteed. It is not expected that any dividends will be payable
       on this policy.
       This Policy is eligible for a $60.00 annual discount from the annual premiums shown below.
       Following the Table of Annual Premiums is information on how to determine the amount of the premium
       when paid more often than annually.
                                                 TABLE OF ANNUAL PREMIUMS

                                       For
                                   Policy Year                                   $3,000,000
                                   Beginning                                 20 Year Level Term
                                   August 10,                                     Premium
                                      2015                                           5,471.00
                                      2016                                           5,471.00
                                      2017                                           5,471.00
                                      2018                                           5,471.00
                                      2019                                           5,471.00
                                      2020                                           5,471.00
                                      2021                                           5,471.00
                                      2022                                           5,471.00
                                      2023                                           5,471.00
                                      2024                                           5,471.00
                                      2025                                           5,471.00
                                      2026                                           5,471.00
                                      2027                                           5,471.00
                                      2028                                           5,471.00
                                      2029                                           5,471.00
                                       2030                                          5,471.00
                                       2031                                          5,471.00
                                       2032                                          5,471.00
                                       2033                                          5,471.00
                                       2034                                          5,471.00

        The premium for the conversion benefit, which is a required component of all of the Company's term
        policies, is 4.4% of the premium above.

        Direct Beneficiary    Cheryl Staple, spouse of the Insured

        Owner                 Desmond Staple, the Insured

        Insured               Desmond Staple                           Age and Sex                              48 Male
        Policy Date           August 10, 2015                          Policy Number                         21 316 990
        Plan                  20 Year Level Term                       Amount                                $3,000,000

        TT.TERM.L20.(0513)                                      3

                                                                          Staple-NML's Resp. to P's 1st RFP 001009
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 6 of 38 PageID 14615




                                                                 Staple-NML's Resp. to P's 1st RFP 001010
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 7 of 38 PageID 14616




                                                                                           Policy Number: 21 316 990

        The total amount of premiums due per year when paid on frequencies other than annual is greater than the
        annual premium shown in the table above. Premiums paid on a basis other than annual are increased to
        reflect the time value of money and to cover the administrative costs of processing the additional premium
        payments. If premiums are paid more often than annually (See Section 3.3), the premium amount will be
        determined as follows:
                                            Multiply Annual
              Premium Frequency             Premium by: ***
              Every 6 months                     .5096
              Every 3 months                     .2573
              Monthly                            .0863
        * * * Depending upon the frequency premiums are paid and the premium payment method used, the
              Company may also charge an administrative fee to cover the additional costs associated with the
              payment method.




        TT.TERM.L20.(0513)                                    3-1

                                                                        Staple-NML's Resp. to P's 1st RFP 001011
    Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 8 of 38 PageID 14617
_
                                                                     Staple-NML's Resp. to P's 1st RFP 001012
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 9 of 38 PageID 14618




       Amendment Date: April 17, 2016                                               Policy Number: 21 316 990




                                        (This page is intentionally blank.)




        TT.TERM.L20.(0513)                               4

                                                                   Staple-NML's Resp. to P's 1st RFP 001013
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 10 of 38 PageID 14619




                                                                 Staple-NML's Resp. to P's 1st RFP 001014
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 11 of 38 PageID 14620




                                          SECTION 1. THE CONTRACT

       1.1 LIFE INSURANCE BENEFIT                                  1.3 ENTIRE CONTRACT; CHANGES

           The Northwestern Mutual Life Insurance Com-                This Policy, together with the attached applica-
       pany ("Company") will pay the Life Insurance                tion and any application supplements, and any
       Benefit on the death of the Insured while this              attached amendments, endorsements, riders and
       Policy is in force. Subject to the terms and con-           additional benefits are the entire contract. State-
       ditions of the Policy, the payment of the Life              ments in the application are representations and
       Insurance Benefit will be:                                  not warranties. This Policy may be changed by the
            • made after proof of the death of the In-             Company to maintain compliance with applicable
                sured is received at the Home Office; and          state and federal law or to assure continued quali-
                                                                   fication of the Policy under federal tax laws. The
            • made to the Beneficiary or other payee               Owner may add any available benefits or riders to
                under Section 7.                                   the Policy, or remove existing benefits or riders,
                                                                   subject to conditions and underwriting require-
          This payment of the Life Insurance Benefit will          ments set by the Company at the time of the
       be made within 60 days after proof of death is              request. A change in the terms of, or a waiver of
       received.                                                   the Company's rights under, the Policy is valid
                                                                   only if it is approved in writing by an officer of the
          When all premiums due have been paid, the                Company. The Company may require that the Poli-
        amount of the Life Insurance Benefit will be:              cy be sent to it for endorsement to show a
                                                                   change or waiver. No agent has the authority to
           • the plan Amount shown on page 3; plus                 change the Policy or waive the Company's rights
           • the amount of dividend accumulations, if              thereunder.
               any (Section 5.2); plus
           • the amount of any premium refund (Sec-                1.4 INCONTESTABILITY
               tion 3.5) and dividend, if any, at death
              (Section 5.5).                                          The Company will not contest this Policy after
                                                                   the Policy has been in force, during the lifetime of
           These amounts will be determined as of the              the Insured, for two years from the Date of Issue
        Insured's date of death.                                   or for two years from the effective date of a
                                                                   reinstatement (Section 4). A change (including an
            When the Insured dies during the grace period          increase in the amount of insurance) to the terms
        following the due date of any unpaid premium,              of the Policy after the Date of Issue, which oc-
        the amount of the Life Insurance Benefit will be:          curred at the request of the Owner and was sub-
                                                                   ject to the Company's insurability requirements,
             • the amount determined above assuming                will be incontestable after the change has been in
                the overdue premium has been paid; less            force, during the lifetime of the Insured, for two
             • the amount of the unpaid premium.                   years from the effective date of the change. In
                                                                   issuing the insurance, the Company has relied on
        1.2 EXPIRY OF POLICY                                       the application(s). While the insurance is con-
                                                                   testable, the Company, on the basis of a material
                                                                   misstatement in the application(s), may rescind the
           Unless terminated earlier (because a premium            insurance or deny a claim.
        was not paid, conversion, or otherwise), this Policy
        will terminate on the Expiry Date shown on page
        3.                                                         1.5 SUICIDE

                                                                      If the Insured dies by suicide within one year
                                                                   from the Date of Issue, the amount payable by the
                                                                   Company will be limited to the premiums paid.




        TT.TERM.L20.(0513)                                     5                                                      FL

                                                                        Staple-NML's Resp. to P's 1st RFP 001015
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 12 of 38 PageID 14621




       1.6 DATES                                                  1.7 MISSTATEMENT

          The contestable and suicide periods begin with             If the age or sex of the Insured has been
       the Date of Issue. Policy months, years, and               misstated, the amount payable will be the amount
       anniversaries are computed from the Policy Date.           which the premiums paid would have purchased at
       Both dates applicable to the Policy as originally          the correct age and sex.
       issued are shown on page 3. The Date of Issue
       will be later for any increase in the amount of            1.8 PAYMENTS BY THE COMPANY
       insurance coverage placed into effect after the
       Policy is originally issued.                                  All payments by the Company under this Policy
                                                                  are payable in United States dollars at the Home
                                                                  Office.



                                            SECTION 2. OWNERSHIP

       2.1 THE OWNER                                              become the new owner upon the Owner's death.
                                                                  Naming or changing a successor owner will be
          The Owner is named on page 3. All Policy                effective upon receipt at the Home Office of a
       rights may be exercised by the Owner, the Own-             written request that is acceptable to the Company,
       er's successor, or the Owner's transferee without          including supplying any required information about
       the consent of any Beneficiary. If the Policy has          the successor owner. A successor owner suc-
       more than one Owner, Policy rights must be ex-             ceeds to the interests of the Owner only if the
       ercised only by authorization of all Owners. After         Owner is not the Insured at the time of the
       the death of the Insured, Policy rights may be             Owner's death.
       exercised only as provided in Section 7.
                                                                  2.4 COLLATERAL ASSIGNMENT
       2.2 TRANSFER OF OWNERSHIP
                                                                     The Owner may assign this Policy as collateral
          The Owner may transfer the ownership of this            security. The Company is not responsible for the
       Policy by providing the Company with written               validity or effect of a collateral assignment. The
       proof of the transfer and supplying the informa-           Company will not be responsible to an assignee
       tion in a form that is acceptable to the Company,          for any payment or other action taken by the
       including supplying any required information about         Company before receipt of the assignment in writ-
       the new Owner. The Company will not be re-                 ing at the Home Office. Unless otherwise speci-
       sponsible to a subsequent Owner for any payment            fied by the Owner, the assignment will take effect
       or other action taken by the Company until the             on the date the assignment is signed by the Own-
       above information, in a form acceptable to the             er, subject to any payments made or act►ons taken
       Company, is received at the Home Office. The               prior to receipt of the assignment.
       transfer will then take effect as of the date it was
       signed. The Company may require that the Policy               The interest of any Beneficiary will be subject
       be sent to it for endorsement to show the trans-           to any collateral assignment made either before or
       fer.                                                       after the Beneficiary is named.

       2.3 NAMING AND CHANGING A SUCCESSOR                           A collateral assignee is not an Owner. A collat-
           OWNER                                                  eral assignment is not a transfer of ownership.
                                                                  Ownership can be transferred only by complying
         If the Owner is not the Insured, the Owner               with Section 2.2 or Section 2.3.
       may name or change a successor owner who will




       TT.TERM.L20.(0513)                                     6                                                    FL

                                                                       Staple-NML's Resp. to P's 1st RFP 001016
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 13 of 38 PageID 14622




                                             SECTION 3. PREMIUMS

       3.1 AMOUNT OF PREMIUM                                               any) if paid on frequencies other than an-
                                                                           nual; and
         The annual premiums due for the plan Amount                 •     the amount by which that total differs
       and the annual premiums due for any additional                      from the annual premium.        The total
       benefits are shown on page 3.                                       amount of premiums due per year when
                                                                           paid on frequencies other than annual is
       3.2 PREMIUM PAYMENT                                                 greater than the annual premium (see page
                                                                           3). The Company also will provide an
          All premiums after the first are payable at the                  annual percentage rate calculation upon
       Home Office or to a payment center designated                       request.
       by the Company. All payments must be made in
       United States dollars payable through a United                A change in premium frequency will take effect
       States financial institution. A receipt signed by an       when the Company accepts a premium on a new
       officer of the Company will be furnished on re-            frequency.
       quest. A premium must be paid on or before its
       due date. The date when each premium is due                3.4 GRACE PERIOD
       and the number of years for which premiums are
       payable are described on page 3.                              A grace period of 31 days will be allowed to
                                                                  pay a premium that is not paid on its due date.
        3.3 FREQUENCY                                             The Policy will be in full force during this period.
                                                                  If the Insured dies during the grace period, any
           Premiums may be paid every 3, 6 or 12                  overdue premium will be paid from the Life Insur-
        months. The Company may offer other payment               ance Benefit of the Policy.
        programs that permit the payment of premiums on
        other frequencies or provide additional features             If the premium is not paid within the grace
        such as electronic funds transfer.                        period, the Policy will terminate as of the due
                                                                  date.
          On request, the Company will provide:
           • the amount of the premium due on any                 3.5 PREMIUM REFUND AT DEATH
              available frequency for any Policy year;
           • the annual total of premiums due (includ-               The Company will refund a portion of a pre-
              ing the amount of the administrative fee, if        mium paid for the period beyond the date of the
                                                                  Insured's death. The refund will be paid as part of
                                                                  the Life Insurance Benefit.




        TT.TERM.L20.(0513)                                    7                                                     FL

                                                                         Staple-NML's Resp. to P's 1st RFP 001017
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 14 of 38 PageID 14623




                                          SECTION 4. REINSTATEMENT

          If this Policy terminates as provided in Section            •    evidence of insurability must be given that
       3.4, it may be reinstated within three years after                  is acceptable to the Company; and
       the due date of the overdue premium. All unpaid
       premiums (and interest as required in this section)            •    all unpaid premiums must be paid with
       must be received by the Company while the In-                       interest from the due date of each pre-
       sured is alive and before the Expiry Date.                          mium. Interest is at an annual effective
                                                                           rate of 6%.
          In addition, for the Policy to be reinstated more
       than 31 days after the end of the grace period:



                                              SECTION 5. DIVIDENDS

       5.1 ANNUAL DIVIDENDS                                        5.3 AUTOMATIC USE OF DIVIDEND
                                                                       ACCUMULATIONS FOR PREMIUM
          This Policy is eligible to share in the divisible            PAYMENT
       surplus, if any, of the Company. This divisible
       surplus is determined each year. This Policy's                 Dividend accumulations, if any, will be used to
       share, if any, will be credited as a dividend on the        pay an overdue premium on this Policy. If divi-
       Policy anniversary.      Decisions concerning the           dend accumulations are not large enough to pay
       amount and appropriate allocation of divisible sur-         the overdue premium, a premium will be paid for
       plus are within the sole discretion of the Com-             any other frequency permitted by this Policy for
       pany's Board of Trustees. There is no guaranteed            which dividend accumulations are large enough.
       method or formula for the determination or alloca-
       tion of divisible surplus. The Company's approach              If dividend accumulations are not large enough
       is sublect to change. There is no guarantee of a            to pay any premium and if the premium is unpaid
       divisible surplus. Even if there is a divisible sur-        at the end of the grace period, the Policy will
       plus, the payment of a dividend on this Policy is           terminate.
       not guaranteed.
                                                                      The Owner may revoke or reinstate this Auto-
          It is not expected that any dividends will be            matic Use of Dividend Accumulations For Premium
       payable on this Policy.                                     Payment provision upon receipt at the Home Of-
                                                                   fice of a written request acceptable to the Com-
       5.2 USE OF DIVIDENDS                                        pany.
         Annual dividends, if any, may be paid under               5.4 PAYMENT OF DIVIDEND ACCUMULATIONS
       one of the following options:
          • Cash.                                                      Dividend accumulations, if any, are part of the
          • Dividend Accumulations. Dividends will                 Life Insurance Benefit payable on the death of the
               accumulate at interest. Interest is credited        Insured. While the Insured is living, dividend
               at an annual effective rate of 0.5%. The            accumulations may be withdrawn by the Owner at
               Company may set a higher rate.                      any time. If the Policy terminates, any dividend
                                                                   accumulations will be paid to the Owner.
          • Premium Payment.           Dividends will be
               used to reduce premiums. If the balance             5.5 DIVIDEND AT DEATH
               of a premium is not paid, the dividend will
               be credited to dividend accumulations.
                                                                      If a dividend is payable under Section 5.1, a
                                                                   dividend for the period from the beginning of the
          If no direction is given for the use of dividends,       Policy year to the date of the Insured's death will
       they will be used to reduce premiums.                       be payable as part of the Life Insurance Benefit.




       TT.TERM.L20.(0513)                                      8                                                     FL

                                                                          Staple-NML's Resp. to P's 1st RFP 001018
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 15 of 38 PageID 14624




                      SECTION 6. CONVERSION TO PERMANENT INSURANCE

       6.1 ATTAINED AGE CONVERSION                                     If the new policy allows the payment of addi-
                                                                    tional premiums that have the effect of increasing
          The Owner may convert this entire Policy to a             cash value, the Company may limit the amount of
       new policy that will be issued at the attained age           such premiums.
       of the Insured. This may be done on or before
       the Final Conversion Date shown on page 3. No                Cost of Conversion. The cost of conversion will
       new evidence of insurability will be required for            be the first premium on the new policy less any
       conversions involving the same or lesser under-              dividend and premium credit on the amount con-
       writing amount as the term insurance coverage                verted.
       converted. The underwriting amount, which may
       exceed the amount of term insurance coverage                 Provisions. The new policy will contain any ex-
       converted, is determined by the Company and                  clusion provision which is a part of this Policy.
       represents the mortality risk of the new policy.
                                                                    6.2 EFFECTIVE DATE
          A portion of this Policy may be converted,
       subject to conditions set by the Company at the                The new policy will take effect on receipt at the
       time of the conversion.                                      Home Office of:
        Plan. The new policy will be on a permanent                    • a written request acceptable to the Com-
        single life insurance plan that the Company makes                pany; and
        available for this purpose and which is being is-              • payment of the cost of conversion.
        sued by the Company on the date of the conver-
        sion. If this Policy has an additional benefit, the            The amount of term insurance coverage con-
        additional benefit that is made a part of the new           verted from this Policy will be surrendered when
        policy will contain the provisions of that benefit as       the new policy takes effect. The Company may
        it is being issued by the Company on the date of            require that this Policy be sent to it for endorse-
        conversion.                                                 ment to show the conversion.
        Amount. The amount of the new policy will be                6.3 CONVERSION OF WAIVER OF PREMIUM
        the amount of term insurance coverage converted.                BENEFIT
        The converted plan must meet minimum size re-
        quirements as of the date of the conversion.                    If the Waiver of Premium Benefit is a part of
                                                                    this Policy at the time of conversion, the new
        Premiums. The premium for the new policy,                   policy may be issued with the Waiver of Premium
        including any additional benefits, will be deter-           Benefit only if the annual premium on the new
        mined as of the date of conversion based on:                policy is not greater than the annual premium for
            • the Company's premium rates then in effect;           the same amount of coverage on the Company's
                                                                    Whole Life Paid Up at 90 plan (or, if that plan has
            • the plan and amount of the new policy and             been discontinued, the successor plan then being
              any additional benefits;                              issued by the Company).
            • the Insured's age on the Insured's birthday
              nearest the policy date of the new policy;               The Waiver of Premium Benefit on the new
              and                                                   policy will apply to a disability that started while
            • the underwriting classification of this Policy.       the converted term insurance coverage was in
              However, if the underwriting classification of        force.
              this Policy has been modified or eliminated
              for policies being issued at the time of con-         Exception. The new policy may be issued with
              version, the premium will be based on an              the Waiver of Premium Benefit only if it is available
              appropriate underwriting classification, as de-       on the new policy (as determined in Section 6.1)
              termined by the Company.                              at the time of conversion.




        TT.TERM.L20.(0513)                                      9                                                     FL

                                                                         Staple-NML's Resp. to P's 1st RFP 001019
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 16 of 38 PageID 14625




                                          SECTION 7. BENEFICIARIES

       7.1 DEFINITION OF BENEFICIARIES                               before receiving all or part of the contingent
                                                                     beneficiary's full share, then the unpaid portion
          The term "Beneficiaries" means direct benefi-              will be paid in equal shares to the other contin-
       ciaries, contingent beneficiaries, and further pay-           gent beneficiaries who survive and receive pay-
       ees of the Life Insurance Benefit.                            ment.

       7.2 NAMING AND CHANGING OF                                     Further Payees. If the direct and contingent
           BENEFICIARIES OF THE LIFE INSURANCE                        beneficiaries do not survive and receive pay-
           BENEFIT                                                    ment of the entire Life Insurance Benefit, then
                                                                      the unpaid portion will be paid in one sum:
       By Owner. The Owner may name and change the                     • in equal shares, unless otherwise designated
       Beneficiaries of the Life Insurance Benefit:                      by the Owner, to the further payees who
          • while the Insured is living; or                              survive and receive payment; or
          • during the first 60 days after the death of                • if no further payees survive and receive pay-
            the Insured, if the Insured at the time of his               ment of the Life Insurance Benefit, then to
            or her death was not the Owner. A change                     the estate of the last to die of all of the
            made during the 60 days cannot be revoked.                   Beneficiaries.

       Effective Date. Naming or changing of Benefi-               No Beneficiaries Survive And Receive Payment.
       ciaries will be made on receipt at the Home Office          If no Beneficiaries survive the Insured and receive
       of a written request in good order that is accept-          payment of any portion of the Life Insurance
       able to the Company. The request will then take             Benefit, then the Life Insurance Benefit will be
       effect as of the date that it was signed. The               paid to the Owner or to the Owner's estate.
       Company is not responsible for any payment or
       other action that is taken by it before the receipt         7.4 TRUSTEE AS BENEFICIARY
       of the request. The Company may require that the
       Policy be sent to it to be endorsed.                           If a trustee is named as a beneficiary and no
                                                                   qualified trustee makes claim to the Life Insurance
       7.3 SUCCESSION IN INTEREST OF                               Benefit within one year after payment becomes
           BENEFICIARIES OF THE LIFE INSURANCE                     due to the trustee, or if acceptable evidence is
           BENEFIT                                                 furnished to the Company within that year show-
                                                                   ing that no trustee can qualify to receive payment,
       At Least One Beneficiary Survives And Receives              payment will be made as though the trustee had
       Payment. If at least one of the Beneficiaries               not been named.
       survives the Insured and receives payment of his
       or her share of the Life Insurance Benefit, then the           The Company will be fully discharged of liability
       Life Insurance Benefit will be paid as follows:             for any action taken by the trustee and for all
                                                                   amounts paid to, or at the direction of, the trustee
         Direct Beneficiaries. The Life Insurance Bene-            and will have no obligation as to the use of the
         fit of this Policy will be paid in equal shares,          amounts. In all dealings with the trustee, the
         unless otherwise designated by the Owner, to              Company will be fully protected against the claims
         the direct beneficiaries who survive and receive          of every other person. The Company will not be
         payment. If a direct beneficiary dies before              charged with notice of a change of trustee unless
         receiving all or part of the direct beneficiary's         written evidence of the change is received at the
         full share, then the unpaid portion will be paid          Home Office.
         in equal shares to the other direct beneficiaries
         who survive and receive payment.                          7.5 GENERAL

          Contingent Beneficiaries. If the direct bene-            Transfer Of Ownership. A transfer of ownership,
          ficiaries do not survive and receive payment of          in and of itself, will not change the interest of the
          the entire Life Insurance Benefit, then the un-          Beneficiaries.
          paid portion will be paid in equal shares, unless
          otherwise designated by the Owner, to the                Claims Of Creditors. So far as allowed by law,
          contingent beneficiaries who survive and re-             no amount payable under this Policy will be sub-
          ceive payment. If a contingent beneficiary dies          ject to the claims of creditors of the Beneficiaries.




       TT.TERM.L20.(0513)                                     10                                                     FL

                                                                        Staple-NML's Resp. to P's 1st RFP 001020
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 17 of 38 PageID 14626




                               SECTION 8. PAYMENT OF POLICY BENEFITS

       8.1 PAYMENT OF PROCEEDS                                      the Home Office while the Insured is living. In all
                                                                    other situations, an income plan that is elected will
          The Life Insurance Benefit will be paid, as des-          take effect on the date the election is received at
       ignated, in cash or into an income plan as follows:          the Home Office or on a later date, if requested.
           • in a manner designated by the Owner and
             accepted by the Company; or                            Payment Date. The first payment is due as of the
                                                                    effective date of the plan. If applicable, proof of
           • if the Owner has not designated an accept-             the date of birth, acceptable to the Company,
             able manner of payment, then in cash or in             must be furnished for each individual on whose
             a manner designated by a direct or contin-             life the payments are based.
             gent beneficiary and accepted by the Com-
              pany.                                                 Minimum Payment. The Company may limit the
                                                                    election of an income plan to one that results in
          The Company will pay interest on the Life In-             payments of at least $50. If payments under an
       surance Benefit from the date of death of the                income plan are or become less than $50, the
       Insured until the Life Insurance Benefit is paid in          Company may change the frequency of payments.
       cash or into an income plan. Interest will be paid           If the payments are being made once every 12
       at an annual effective rate determined by the                months and are less than $50, the Company may
       Company but the rate shall not be less than the              pay the present value or the balance of the in-
       rate, if any, required by applicable state law for           come plan.
       unpaid death proceeds under a life insurance poli-
       cy.                                                          8.3 INCOME PLAN OFFERINGS
        8.2 INCOME PLAN ELECTONS                                       The Company will make available the following
                                                                    Life Income Plans:
        For Income Plans Elected By Owner. The Own-
        er may elect an income plan for each Beneficiary's               • Single Life Income. The Company will
        share of the Life Insurance Benefit:                               make monthly payments for the selected
                                                                           certain period, if any, and thereafter during
            • while the Insured is living; or                              the remaining lifetime of the individual upon
            • during the first 60 days after the death of                  whose life income payments are based. The
              the Insured, if the Insured at the time of his               choices for the certain period are:
              or her death was not the Owner. An elec-                     (a) zero years;
              tion made during the 60 days cannot be
              revoked.                                                     (b) 10 years; or
                                                                           (c) 20 years.
        For Income Plans Elected By Beneficiary. Sub-                    • Joint And Survivor Life Income. The Com-
        ject to the Owner's rights during the first 60 days                pany will make monthly payments for a
        after the death of the Insured, if no income plan                  10-year certain period and thereafter during
        has been selected by the Owner upon the death                      the joint lifetime of the two individuals upon
        of the Insured, the Beneficiary may elect an in-                   whose lives income payments are based and
        come plan for the Life Insurance Benefit.                          continuing during the remaining lifetime of
                                                                           the survivor.
        Effective Date. An income plan that is elected by
        the Owner will take effect on the date of the
        death of the Insured if the election is received at




        TT.TERM.L20.(0513)                                     11                                                      FL

                                                                         Staple-NML's Resp. to P's 1st RFP 001021
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 18 of 38 PageID 14627




       Limitations. A Beneficiary who is a natural person             • receive the present value of the remaining
       may be paid under a Life Income Plan only if the                 period certain payments in one sum; or
       payments depend on his or her life. A Beneficiary              • apply the present value of the remaining
       who is a non-natural person may be paid under a                  period certain payments to a new Life In-
       Life Income Plan only if the payments depend on                  come Plan.
       the life of the Insured's spouse or the Insured's
       dependent.
                                                                   Further Payees. At the death of all direct and
                                                                   contingent beneficiaries, the present value of any
       Payment Frequency. On request, payments will                unpaid payments under an income plan will be
       be made once every 3, 6 or 12 months instead of             paid in one sum:
       each month.
                                                                       • in equal shares to the further payees who
       Other Selections. The Company may offer addi-                     survive and receive payment; or
       tional income plans.                                            • if no further payees survive and receive pay-
                                                                         ment, to the estate of the last to die of all
       8.4 NAMING AND CHANGING OF                                        the direct beneficiaries, contingent benefi-
           BENEFICIARIES UNDER INCOME PLANS                               ciaries and further payees.
                                                                   Present value will be based on the rate of interest
       For Income Plans Elected By Owner. The Own-                 used to determine the amount of the payments.
       er of the Policy may name the direct beneficiaries,
       contingent beneficiaries, and further payees of an          8.6 INCOME PLAN RATES
       income plan elected for the Life Insurance Benefit.
       If the Owner of the Policy elected an income plan,          Minimum Payment Rates. Life Income Plan pay-
       a Beneficiary may name and change any contin-               ments will be based on rates declared by the
       gent beneficiaries and further payees of the Bene-          Company. These rates will provide at least as
       ficiary's share of the benefits only if:                    much income as would the Company's rates, on
            • the Beneficiary was the Owner of the Policy;         the date that the income plan takes effect, for a
              or                                                   single premium immediate annuity contract. Pay-
            • no contingent beneficiary or further payee of        ments under these rates will not be less than the
              that share is living.                                Minimum Payment Rate Tables.

       For Income Plans Elected By Beneficiary. If a                  The Life Income Plan payment rates in those
       Beneficiary elected the income plan, the Benefi-            tables depend on the sex and the adjusted age of
       ciary may name and change any contingent benefi-            each person on whose life the payments are
       ciaries and further payees of the Beneficiary's             based. The adjusted age is:
       share of the benefits.                                          • the age on the birthday that is nearest to the
                                                                         date on which the income plan takes effect;
       8.5 SUCCESSION IN INTEREST OF                                     plus
           BENEFICIARIES UNDER INCOME PLANS                            • the age adjustment shown below for the
                                                                         number of Policy years that have elapsed
       Direct Beneficiary. Amounts payable under an                      from the Policy Date to the date that the
       income plan will be payable to the direct benefi-                 income plan takes effect. A part of a Policy
       ciary.                                                            year is counted as a full year.

       Contingent Beneficiaries. At the death of the
       direct beneficiary, amounts payable under an in-              POLICY         AGE         POLICY        AGE
       come plan will be payable in equal shares to the               YEARS       ADJUST-       YEARS        ADJUST-
       contingent beneficiaries who survive and receive              ELAPSED       MENT-       ELAPSED        MENT
       payment. Unless otherwise requested by the Own-                1 to 12        0         37 to 48        -3
       er, the contingent beneficiaries can elect to:                13 to 24       -1         49 to 60        -4
            • continue to receive the remaining period               25 to 36       -2        61 or more        -5
              certain payments at the selected frequency;




       TT.TERM.L20.(0513)                                     12                                                     FL

                                                                        Staple-NML's Resp. to P's 1st RFP 001022
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 19 of 38 PageID 14628




                                       MINIMUM PAYMENT RATE TABLES
                                  Minimum Monthly Income Payments per $1,000 of Proceeds
       SINGLE LIFE INCOME PLAN
                                      SINGLE LIFE MONTHLY PAYMENTS
          MALE            CHOSEN PERIOD (YEARS)        FEMALE        CHOSEN PERIOD (YEARS)
        ADJUSTED                                      ADJUSTED
          AGE*         ZERO       10          20        AGE*      ZERO       10            20

           55          $ 2.78           $ 2.76     $ 2.70          55          $ 2.67         $ 2.66       $ 2.61
           56            2.85             2.83       2.76          56            2.73           2.72         2.67
           57            2.92             2.90       2.82          57            2.80           2.79         2.73
           58            3.00             2.98       2.89          58            2.88           2.86         2.80
           59            3.09             3.06       2.96          59            2.96           2.94         2.86
           60              3.18          3.15        3.03          60            3.04           3.02         2.93
           61              3.28          3.24        3.10          61            3.13           3.10         3.00
           62              3.38          3.33        3.18          62            3.22           3.19         3.07
           63              3.48          3.43        3.26          63            3.32           3.28         3.15
           64              3.60          3.54        3.34          64            3.42           3.38         3.23
           65              3.72          3.65        3.42          65            3.53           3.49         3.31
           66              3.85          3.77        3.50          66            3.65           3.60         3.39
           67              3.99          3.90        3.58          67            3.78           3.71         3.47
           68              4.14          4.04        3.66          68            3.91           3.84         3.55
           69              4.31          4.18        3.74          69            4.06           3.97         3.63
           70              4.48          4.34        3.82          70            4.22           4.11         3.71
           71              4.68          4.50        3.90          71            4.39           4.26         3.79
           72              4.88          4.67        3.97          72            4.57           4.42         3.86
           73              5.11          4.85        4.03          73            4.77           4.59         3.93
           74              5.35          5.04        4.09          74            4.98           4.77         4.00
           75               5.62          5.24       4.15          75             5.22          4.96         4.06
           76               5.91          5.45       4.19          76             5.48          5.16         4.11
           77               6.23          5.67       4.23          77             5.76          5.36         4.16
           78               6.58          5.89       4.26          78             6.07          5.57         4.21
           79               6.95          6.11       4.29          79             6.41          5.78         4.24
           80               7.37          6.33       4.31          80             6.78          6.00         4.27
           81               7.83          6.56       4.33          81             7.20          6.22         4.30
           82               8.32          6.77       4.34          82             7.65          6.43         4.32
           83               8.87          6.98       4.35          83             8.15          6.64         4.33
           84               9.47          7.17       4.35          84             8.69          6.85         4.34
        85 and over        10.13          7.36       4.36      85 and over        9.29          7.04          4.35

        JOINT AND SURVIVOR LIFE INCOME PLAN
                       JOINT AND SURVIVOR MONTHLY PAYMENTS (with 10 years certain)
           MALE                               FEMALE ADJUSTED AGE*
         ADJUSTED                                 1
           AGE*         55         60       65         70         75            80                       85 and over

            55             $ 2.37        $ 2.50      $ 2.59        $ 2.66       $ 2.70       $ 2.73         $ 2.75
            60               2.48          2.66        2.82          2.95         3.04         3.09           3.13
            65               2.55          2.79        3.04          3.26         3.43         3.55           3.61
            70               2.59          2.89        3.22          3.56         3.87         4.10           4.24
            75               2.62          2.95        3.35          3.81         4.29         4.72           5.02
            80               2.64          2.99        3.42          3.97         4.63         5.30           5.85
        85 and over          2.65          3.01        3.46          4.06         4.84         5.71           6.52

        *See Section 8.6
        The amount of the payment for any other combination of ages will be furnished by the Company on request.
        Monthly payment rates are based on 1.00% interest and the 2012 Individual Annuity Mortality Period Table
        with 125% of Projection Scale G2 and a 5.00% load. Mortality improvements are projected for 4 years plus
        the remaining life of the Annuitant.

        TT.TERM.L20.(0513)                                    13                                                     FL

                                                                        Staple-NML's Resp. to P's 1st RFP 001023
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 20 of 38 PageID 14629




                                                                 Staple-NML's Resp. to P's 1st RFP 001024
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 21 of 38 PageID 14630




               THENORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
               7201A5TWEIMIESOE AVENUE,MILWAUCW.oftRIM
                                                                                                                          INDIVIDUAL LIFE INSURANCE APPLICATION
               POLICY HUMID!                         Companion Policy
                                                                                                                                                       PLAN GROI.IP HUMBER fltappikel, M)



              Has an application or informal inqui ever been made to Northwestern Mutual for annuity,Ilk tang-term care or disability insurance
              on die life of the insuredi--.—... r-4•67     Q12:13 if 'Yes: the last policy number it    L     ,D_G-
                                      Redacted                                                 Redacted
               1. INSURED
              `A.LEGAL rout ortf,m4.Lasu untheit maidennames           [V4r. C Mn. . Ms. ii Dr.
                                         43U2d
               11 Redacted                          C. !WHOM; 1AA/DDHOTY) ,..,                        ' D. STIAZOF MTH krFore*, Country)                     E.   TAXPATOUDNUMBER ,
                    El Female                             II ia••5 i_t9 1 I                          _.                   stion . tiarryiLCO                      ti ./     • 153 to
               F.                                                                                                                                                  STATE    ZIP COOE
                    ADDRESS OF PRIMARYME
                               i rj_                                   ..QS Loud p  r .                                         - Tru-r-pg--                          L     saL03
               G. TELEPi
                      r iNE NUMIER 0           Plonse/Ce1
                                                  4—GI U-6        Business       N.                          E-MAIL ADDRESS
                                   R     •-•• %Zi ‘ — 0••atO
               2. APPLitiolT
               Select ONLY ONE:                sured at Insured's Address OR 0 Other (CompletekJ)
               A. LEGAL NAME (First,   1., LarO 0    Air.    0    Mrs.        •      Ms.    0    Dr. OO BUSNESS NAME/TRUSTNAME

               L    TYPE OF SUSINESSITRUST Ocipplicuble)
                   • Corporation   0Partnership                   00ther type of Business                                                     El Revocable Trust 0 Irrevocable Trust
               C. TRUST DAM (ABWCONTVI) OfoPPBasbie)               j O. NAME OF1AUSTEE(S)afWOW*,
       •



               E.   PIELATIONSHIP TO INSURED                             F.       MANDATE (II.11.4/00/YYTY) iff aPPlicotie)      T   G. TAXPAYER ID NUMBER

               H. MAILING ADDRESS •        Insured's Address                                                             CITY                                       STATE   ZIP CODE

               1. TELEPHONE NUMBER CY HomeXell               0   RusineSs                                 J. E44/41.. ADDRESS

               3. OWNER -Caution: A minor Owner cannot exercise policy rights until reachinq legal oar.
               SelectONLY ON         llysured (OM** ki) D Applicant ompiereto 0 Other (Completeoroti) OR D See attached Owner form/letter
               A. LEGAL NAME (First:Ml,Last) 0 Mr. OM's. 0 Ms. 0 or. OR BUSINESS NAME  B. EMAIL ADDRESS

               C. TYPE OF BUSINESS PhippBcoblei
                  El Corporation       0 Partnership               • Other type of Business
               D. RELATIONSHIP TO INSURED            E.     SIRTHDATE (1444/DONYTY)(WapP(icabk)             F.   TAXPAYER ID NUFASE1-6.    TELErHoNE NUMBER         Horne/Ca •     Susiness


                H. MAILING ADDRESS     IR Insurets Address         0     Applicants Address OR                           CITY                                — 1-STATE DP CooE

                4. SUCCESSOR OWNER• Complete this section when the Owner named above is an incOvidual who Is not the Insured.
               k                             Caution: A minor Owner cannot exercise poky rights until reachilliecial aoe.
                Note:If a Successor Owner is not named, the ownership of the insurance will transfer to the Owner's estate ifthe Owner dies before the Insured.
                A. 0 If the Owner dies before the Insured, the Successor Owner will be the Insured
                B. EiIf the Owner dies before the Insured, the Successor Owner will be (MME)                                                             ,
                    (RELATIONSHIP1DINSURED)                                      . If both the Owner and Successor Owner die before the Insured, the Owner
                    will be the Insured.
                C. 0 The Insured will become the Owner upon attaining the age of            years.If the Owner dies before the Insured attains such age the
                    Successor Owner will be (rYA4E)                                             , (RELATIONSHIPTOINSURED)                                    .
                    Upon the Insured attaining such age or,if both the Owner and Successor Owner die before the insured, the Owner will be the Insured.



                                                                                                                                                                                      FLoilIDA
                                          11111111MMIMARSHOMIANNIWRAGINIMIll                                                                                                        90.0001-74
                                                                                                                                                                                 (Fogel of eF
               10-1 U (0313)                                                                                                                                                          MS400-1




   Mon 08T10/21315-12736:57-

                                                                                                                          Staple-NML's Resp. to P's 1st RFP 001025
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 22 of 38 PageID 14631




                                                                 Staple-NML's Resp. to P's 1st RFP 001026
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 23 of 38 PageID 14632




                L BENEFICARY
                A. Dina SENEFICIARY(115)
                   Check this box 0 if the DirectRenege:ivy should be the same as theOwner Oft complete Personal or Business/Trust information below.
                   PERSONAL                   Redacted                Redacted            Redacted
                       NAME                             MST                                                                             1.AST
                                 ah
                       RELATiORSHIP TO R6UftED
                                                                                              ht).      'S'f0( p        I e,
                                                            MANDATE do-UDWYYY10       *                   TAXPAYERS, NUMBER                      TELEPHONE NUMBER
                          :p --c% L4 sp                               i. 1
                                                                         -/          j r-7 D                   c9.94 -51p*,249a                  ela, -w              022-tj
                       ADORESSbr 0        SAME ADDRESS AS INSURED                                       CITY                                           STATE     LIP CODE

                                                                                                                                                     --'
                       NAME                             EMT                                   Mi.                                       LAST

                       RELATIONSHV TO iNSURED               BIRTHDATE (MMIDOMYY)                          -' TAXPAYER 10 NUMBER                 , TELEPHONENUMBER
                                                                                                           ,
                                                                                                       T-
                       ADDRESS or C:1 SAME ADDRESS ASINSURED                                             CITY                                          STATE 1 ZIP CODE


                     Check box to Ind all children af the Insured as direct beneficiaries without naming them or to odd to the direct beneficiaries named above
                     0 And all (other)thildren of the insured. Reword `children'indudes 'any and all biological or legaf(y adopted children's)
                   BUSINESS/TRUST
                       BUSINESS NAME                                                                       TYPE OF BUSINESS
                  on                                                                                       {]Corporation 0     Partnership 0 Other
                       TRUST MIME                                                                                                 TYPE OF TRUST
                                                                                                                                  0 Po/noble •             Irrevocable
                       TRUSTEE NASTE(S)                                                                                           DATE OF MIST (MACIDDNYYT)
                 AND                                                                                                                                                             J
                       BUSOBESS/TRUST RELATIONSHIP TO INSURED                        TAXPAYER ID NUMBER               TELEMIONERUMMER

                       ADDRESS                                                                          cry                                            STATE    r-ZIP CODE

                S. CoNTINGBITIF.NEFKOARY(ILS)
                       NAME par, ALL, Last) ORTRUST NAME,   JAE OF TRUSTEE(S),DATE OF TRUST

                       RELATIONNIP TOINSURED                BIIM-IDATE{MM/DD/TYYY)                             TAMARID NUMBER                    TELEPHONE NUMBER            .
                       L
                        MORE% cc 0        SAME ADDRESS AS INSURED                                       CITY                                         ' COVE      av CODE

                       ,Cheek bar I to include all children drift Insured as contingent berreiktaries without naming them or to add to the contingent beneficiaries named
                       above.
                       0 T.And all(Awlchildren ofthe insured. (The word 'children- includes 'anyanddi biologicalor (ego*adopted chitdren'd
                       Check bola to include allof the brothers and sisters without threntrig them or toadd to the tingent beneficiaries named above
                       0 2. And all (whet/ brothers and sisters of the insured born of the marriage of or (e ly adopted by
                              and                                                    before the Insured's death.
                TRUST AS BENEFICIARY If a trusteeis named as a beneficiary and no qualified trustee makes dalm to the proceeds, or to the present value     fo
                any unpaidPayments underan income plan, within one year after payment becomes due tOthe trustee, orIf satisfactory evidence is furnished
                to the Company Within that year showing that no trustee can qualify to receive payment, payment will be asprovided in the contract as
                though the trustee had not been named. The Company will be fully discharged of liability far any action taken by the trustee and for all
                amounts paid to,or at the direction of, the trustee and will have no obligation as to the use Of the amounts. th all dealings with the trustee the
                Company will be fully protected against the claims of every other person. The Company willInot be charged With notice of a change of trustee
                unless written evidence of the change is received at the Home Office.                                            , ..
                REQUEST TO PREPARE A SUPPLEMENT TO THE APPUCATION                                                .
                9 TRUSTFORNINON BENEFICIAAYOE0 - Check this box if the Owner wishes to establish; a trust for any minor beneficiaries named in
                    Section A and/or 11above. This selection requires the completion of form 90-1197-01. The Trust for Minor Berreficiary(les) creates a legally
                    valid trust in which one or more trustees are appointed by the Owner to act on behalf of the minor(s). Theappointed trustee(s) must also
                    sign the form In order tocreate a valid trust. The specific terms of the trust are found on the designation form 90-1197-01.
                0 SEE ATTACHEDBENEFICIARY FORM/LETTER (To be used when none ofthe chokes above are suitable for the Intended designation.)



                90-1U103131
                                          1111011011WINAMMININAIMIIIMMINIMPIPtill                                                                                    (Page 2 off)BF




                                                                                                                                    —
         1
     Mon 0 10/.2010 12:3e:57 -                       Nomeomititidallillesk P&painsaii.)

                                                                                                        Staple-NML's Resp. to P's 1st RFP 001027
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 24 of 38 PageID 14633




                                                                 Staple-NML's Resp. to P's 1st RFP 001028
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 25 of 38 PageID 14634




      6. PREMIUM PAVEI%
      Select ONLY ONE: Ei insured (Complete C) 0 Applicant (Completer) 0 Redacted                          q   OR   j83 Other (compete A-0
      A. LECAL NANIVF7rg Af,/.. Last)   R      r.    l'f.4C, rs.   0   Ms.   IN Dr. OR BUSINESS NAME                  B. TAXPAYER 10 NUMBER      D-Q
                                                              ,                                                        (9q1.1.56 i c2
      C. MAILING ADDRESS           ured's Address       Applicant's Address IN Owner's Address OR CITY                           STATEfP CODE


      7. PREMIUM - Complete this section for Prepaid and Non Prepaid.                                                                             _
      A. Premium Payment - initial Premium Paid: $                                 OR ❑ Non Prepaid
      B. Paid on ISA i fEfq3es      0 No
      C. Frequency o Premium Payment- 0 Mbnthly (Only available foriSA) • Quarterly ❑ Semiannually,                   nually • Single
      B. CONDITIONAL LIFE INSURANGCAGREEMENT
      Has the premium for the policy(ies) applied for been given to the agent in exchange for the Conditional insurance         253,
      Agreement?.....--         —                 —           --                    -.—        --         —            —                      III No
      Note: A Conditional Life Insurance Agreement should not be provided when the Applicant is only   exercising an Additional
      Purchase Benefit with no underwritten increase.
      9. PRODUCT INFORMATION - Submit one Application Supplement for each policy applied for.
      POLICY,1             PUCATION SUPPLEMENT submitted -The Automatic Premium Loan provision, if available, shall become operative
       accordln o its terms, unless otherwise indicated here:      Do not activate the Automatic Premium Loan provision. Policy will default to
       paid-up Insurance. (Not applicable for UniversalLife.)
       POLICY 2 -        APPLICATION SUPPLEMENT submitted - The Automatic Premium Loan provision, If available, shall become operative
       according to its terms, unless otherwise indicated here: 0 Do not activate the Automatic Premium Loan provision. Policy will default to
       paid-up insurance. (Not applicable for UniversalLife.)                                                         ...
       Note: Submit a complete NAIC Basic Illustration (all pages, signed and dated) OR, if no illustration conforming to the policy applied for was
       shown to the Applicant, check the Illustration Certification box (page 6). (Not applicable for Variable Life.)
      10. ADDITIONAL PURCHASE BENEFIT (APB) - Complete this section if exercising an APB option. Note: Tobacco Questionnaire may be required.
       A. List the policy number(s) and amount(s) for each option being exercised.
          Policy 1:                          II Regular $                                         0 Advanced $
           Policy 2:                                0 Regular          $                                 0 Advanced      $
       R. If Advanced Purchase, the event is: 0 Marriage 0 Birth of Child OR Ill Adoption of Child
          Date of marriage, birth or final decree of adoption:                                                               (MM/DO/YVW)

       C. Is the amount applied for more than the additional purchase benefit available?                                                      ❑ Yes              No
          If 'Yes," what is the excess amount to be underwritten $
       D. APB OPTION WITH UNDERWRITTEN INCREASE IN AMOUNT - If the increase cannot be issued in the same underwriting
          classifications as the original policy and the increased amount meets policy minimums, should two policies be issued with
          one policy exercising the APB option and a separate policy in the underwriting classification for which the Insured
          qualifies? if "No,' the policy will be issued for the amount of the Additional Purchase Benefit option only              • Yes                   ❑ No
       11. REQUESTED POLICY DATE - Complete this section if a special date is being requested.
        Select ONE tar each policy (ifapplkable):
        Prepaid                                                                                                                   POLICY?                 POUCY 2
        • Short Term ISA monthly 04) Policy Date will coincide with ISA payment billing day not month) (Short Term premiums will
          apply.)                                                                                                                   0                        •
        • Short Term to                                (Short Term premiums will apply.)                                            0                        0
        • Date to Save Age (Premiums due and any other applicable charges are based on policy date.)                                ❑                        •
        • Backdate to                                   (Premiums due and any other applicable charges are based on policy date.)   0                        ❑
        Nonprepaid
        • Specified future date                                                                                                     0                        0
        • Date to Save Age (Premiums due and any other applicable charges are based on policy date.)                                0                        ❑
        • Backdate to                                   (Premiums due and any other applicable charges are based on policy date.)




       90-1 U 10313)
                                                                                                         1AWAVIIHNllgl                                (Page 3 of 6) eF
                                                                                                                                                           1411400-3


                                                                                                 Staple-NML's Resp. to P's 1st RFP 001029
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 26 of 38 PageID 14635




                                                                 Staple-NML's Resp. to P's 1st RFP 001030
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 27 of 38 PageID 14636




       12. INSURANCE HISTORY
       A. Has the Insured ever had life, disability, health, or long-term care insurance declined, rated, modified, issued with an
          exclusion rider, cancelled, rescinded, or not renewed? If "Yes," explain in Remarks                                                Yes
       5. Does the insured have any existing or pending life Insurance (including group coverage) with companies other than
          Northwestern Mutual? If "Yes," complete the table below                                                                        0   Yes                0

                              At:MANCE CONwANY                                  AMOUNT Of                MOM(Plat                PIRSONAL (pion
                       patcwoogeNORTMNISTatrisaurtMU                            MIURA=                    INMa M               stemsM I:MIRAGE

                                                                       $
                                                                       $
                                                                       $

       REMARKS:




       13. REPLACEMENT
        • For NAIC Replacement states: If question A below is answered "No," proceed to Section 14. If question A is answered "Yes," complete,
          sign, and date the Important Notice and leave a copy with the Applicant. The Applicant must also answer question 8 below. If one or
          both of the questions on the Important Notice or question B Is answered 'Yes," this constitutes a replacement and the Agent must submit
          the Important Notice to the Home Office and provide copies of all required sales materials to both the Applicant and the Home Office; the
          Applicant must also answer question C below.
       • For NON-NAK Replacement states: Complete the Definition of Replacement Supplement and answer questions A and B below. If the
          answer to question B is 'Yes," submit the Definition of Replacement Supplement, sales materlals-(if required) and state required
          replacement disclosure notices signed and dated by the Applicant; the Applicant must also answer question C below.
       A. Does the Applicant own any existing life insurance or annuity products with Northwestern Mutual or any other
          company?                                                                                                                             Yes
       B. As a result of this purchase will the values or benefits of any other life insurance policy or annuity contract, on any life, be
          affected in any way?                                                                                                                 Yes
       C. Will this Insurance:
                   1. Replace Northwestern Mutual insurance or annuity?                                                                    ❑ Yes   II
                   2. Replace insurance or annuity of other companies?                                                                     10
                                                                                                                                           111 Yes din
                   3. Result in a 1035 exchange?                                                                                           DI Yes PIP
       14. INSURED HISTORY INFOIVAAT1ON
       A. What is your marital status?        Single, Widowed or Divorced i Married
       B. Are you a U.S. citizen or do you have a permanent resident visa a green card)? If "No," complete 1, 2 & 3                     i l egiis           ON°
            1. What is your country of citizenship?
            2. What type of visa do you have (8-1, H-18,1-1, etc.)?                          Visa Number
            3. How long have you resided in the US.?
       C. Have you traveled outside the U.S. during the past 12 months, or do you have plans to leave the U.S. for travel or
          residence In the next 2 years? If "Yes," provide details below                                                                     Yes        ,
                       CRYAfiD COuNTRY                        DAMOf
                                                          ThAVILNismoocE                IN.11A11014OF                    PURPOSE(*Taw
                                                                                      TRAVELNIISIDINGE


                                                                                                                                     (Continued en next page)




       90.1LI (0313)
                              1111111010:1Mittlitiltribt4IMVIIAMFERWRIIIII                                                                          (PageN
                                                                                                                                                         4 of 6)o-eF
                                                                                                                                                          e-iso4


                                                                                          Staple-NML's Resp. to P's 1st RFP 001031
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 28 of 38 PageID 14637




                                                                 Staple-NML's Resp. to P's 1st RFP 001032
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 29 of 38 PageID 14638




      QUESTIONS D THROUGHMARE NOT REQUIRED IF THE INSURED IS UNDER AGE 16.
      D. What is your occupation?        M (CI irti ss                  I
                                                                          p
                                                                                      id,   at-bale
      E. 1. Who is your employer?                                tretplONiPP
         2. How long with this employer?
      F. 1. What is your annual earned income as most recently reported to the IRS?
             Salary (or IRS Schedule C net profit or loss. if a sole proprietor) $                          Bonus $
             Other $                               Explain:
         2. What is your net worth, if it is .$1,000,000? $
             FinancialSupplement forms 90-8C and 90-8D may be required forin-forceplus applied for amounts ofpersonalinsurance greater
             than $2,000,000 and business insurance greater than $500,000. See instructions on Supplements.
      G. In the past 5 years, have you filed bankruptcy? If 'Yes," provide details below                                           Yes                      0
                              TYPEOF BANKRUPTCY (CURER)                                    DATE FILED                      DATEDISCHARGED

      H. Are you a member of, or have you entered into a written agreement to become a member of any branch of the Armed
         Forces or reserve military unit? If "Yes,"
      I. Other than as a passenger on a regRedacted
                                                                     Supplement, 90-5                                                   0 Yes        F5A.
                                                                      ercial flight, have you flown within the past 2 years or do you
         have plans to fly in the next 2 years? If "Yes," complete Aviation Supplement, 90-5                                           D Yes          MO •
      J. in the past 2 years, have you participated in or do you have plans to participate in the next 2 years in any of the following:
         racing (automobile, motorcycle, boat, go-cart or snowmobile); scuba diving; skydiving; hang gliding or paragliding;
         bungee or BASE jumping; mountain, rock, or ice climbing; rodeos; boxing, wrestling, or mixed martial arts? If "Yes,"
         complete Avocation Supplement 90-6                                                                                             0 Yes        pio
      K. What is your driver's license number and state issued?_ ..., i , i i I ,,g, LP     t ,0-1
          Driver's License Number:                                         1 1—t I t.fl zk    i ,--r     )--      State Issued:          C
      L. In the past 5 years, have you pled guilty, pled no contest, or been convicted of reckless driving, driving while impaired or
         intoxicated, or any other moving violation; had your license suspended or revoked; or been involved in any accident in
         which you were found to be at fault? if "Yes," provide details below
                       DATE                                          TYPE OF VIOLATION AND/OR DETAILS OF ACCIDENT -
                                                              {SPEEDING, RECKLESS DAIWA,DRIVING WHILEINTOXICATED,ETC.)
                                                                                                                                        0 Yes
                                                                                                                                                    PI°

      M. Have you ever pled guilty, pled no contest, or been convicted of any felony or misdemeanor, or do you have any charges
         pending? If "Yes," provide details below                                                                                          Yes      ii8F/o
                  DATE          CITY/COUNTY/STATE                           OFFENSE                           TINE           DATE OF PAWL' OR
                                                          (PLEASE ALSO NOTEIF FE.ONY OR145DEMEANOR)          SERVED        PROBATION TERMINATION




                                                                   CONSENT AND DECLARATION
      The Insured consents to this application, and each signer has read the application and all statements and answers that pertain to them, and
      declares that the statements and answers are correctly recorded, complete and true to the best of their knoWledge and belief. Answers and
      statements brought to the attention of the agent, medical examiner, or paramedical examiner are not considered information brought to the
      attention of the Company unless stated in the application. Statements arid answers in this application are representations and not warranties.
      It is agreed that:
      (1) If the premium is not paid when the application is signed, no insurance will be in effect. The insurance will take effect at the time the policy
             is delivered and the premium is paid, it the Insured is living at the time; and the answers and statements in the application are then true to
             the best of the Insured's knowledge and belief.
      (2) If the premium is paid when the application is taken, no insurance will be in effect except as provided in the Conditional Life Insurance
             Agreement or by the automatic term insurance provided when exercising the Additional Purchase Benefit
      (3) If the policy is issued in an extra premium dass, acceptance of the policy will amend It so that extended term insurance can be in force
             only if (a) the Company gives its consent or (b) the loan value is not large enough to grant a premium loan. If a premium is not paid within
             the grace period and, due to operation of the foregoing amendment of the policy, extended term insurance cannot be in force, paid-up
             insurance will be selected.
      (4) No agent is authorized to make or alter contracts or to waive any of the Company's rights or requirements.




      90-1 Li (0313)                                                                                                                            (Page S of 6) oF
                                                                                                                                                     NES•600-5


                                                                                          Staple-NML's Resp. to P's 1st RFP 001033
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 30 of 38 PageID 14639




                                                                 Staple-NML's Resp. to P's 1st RFP 001034
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 31 of 38 PageID 14640




                                                                            AUTHORIZATION
       I allthOilit The Northwestern Mutual Life insurance Company, its agents, employees, reinsurers, insurance support organizations and their
       representatives to obtain information about me to evaluate this application and to verify information in this application. This Information will
       include; (a) age; (b) medical history, condition and care; (c) physical and mental health; (dl occupation; (e) incOme and financial history;
       If) foreign travel: (g) avocations; (h) driving record; (1) other personal characteristics; and (i) Other insurance. This authorization extends to
       information on the use of alcohol, drugs and tobacco; the diagnosis or treatment ofHIV (AIDS virus) infection and sexually transmitted
       diseases; and the diagnosis and treatment, f mental illness. During the time this authorization is valid it extends to information required to
       determine eligibility for benefits under any policy Issued as a result of this application.
       I authorize any person, Including any physician, health care professional, hospital, clinic, medical facility, government agency Including the
       Veterans and Social Security Administrations, the M1B,Inc., employer, business associates, consumer reporting agency, banker, accountant, tax
       prepares, or other insurance company, to release Information about me to The Northwestern Mutual Life Insurance Company or its
       representatives on receipt of this authorization. The Northwestern Mutual life Insurance Company or its representatives may release this
       information about me to translators, to reinsurers, to the MIS, Inc., or to another insurance company to whornt have applied or to who a claim
       has been made. No other release may be made except as allowed by law or as I further authorize.
       I have received a copy of the MIS, Inc. and Fair Credit Reporting Act notices.I authorize The Northwestern Mutual Life Insurance Company to
        obtain an investigative consumer report on me.
        0 I request to be Interviewed if an Investigative consumer report is done.
        This authorization is valid for 24 months from the date it is signed. A copy of this authorization is as valid as the original and will be provided on
        rf uest.
               ,
                                                                  ILLUSTRATION CERTIFICATION
                 the Applicant, acknowledge that no illustration conforming to the policy applied for was available for me to review and sign.1
                nderstand that an illustration conforming to the policy exactly as Issued will be provided to the Policyowner, by the Company or Agent
              no later than at the time the policy Is delivered.
                                                     TAXPAYER IDENTIFICATION NUMBER (TIN; CERTIFICATION
        Under penalties of perjury, the Owner of the policy applied for herein certifies: (1) The taxpayer identification number given for the Owner on
        this application Is the Owner's correct 11N (or the Owner is waiting for a TIN to be issued); and (2) The Owner is not subject to backup
        withholding because (a) the Owner is exempt from backup withholding, or (b) the Owner has not been notifil by the Internal Revenue Service
         ((R51 that the Owner Is subject to backup withholding as a result of a failure to report all interest or dividends, r (c) the IRS has notified the
        Owner that the owner is no longer subject to backup withholding and (3) fi e Owner is a U.S. person, which inCludes: a U.S. damn; US.
        resident alien: tiartnershifi. enrPuration, company, or association created or organized in theUnited States or under the laws of the United
         States; an estate (other than a foreign estate); or a domestic trust (as defined in 26 CFR 4 3011770)-7).
        Item (2) above must be crossed off if the Owner has been notified by the IRS that the Owner is subject to backup withholding as a result of a
         failure to report all Interest or dividends,
         The Internal Revenue service does not require your consent to any provision of this document other than the certifications required to avoid
         backup withholding.
         SIGNATIPEC
         Any person whe knewingly and with intent to injure, defraud or deceive any insurer files a statement of claim or an application
         containing any false, incomplete, or misleading Information is guilty of a felony of tbs third degree.
         The signatures below apply to the application, Consent and Declaration, Authorization', diustratlon Certification (if checked), and the
         Taxpayer Identification Number Certification.


        %route of APPLICANT                                                         cIATI signed by APPLICANT 0.4M/OtYwyy) -T
                                          -
                                                                                         "" rrvetP           ct ,       Fl...;
        signature of                                                                Signet, by APPUCANT at CITY     •    '   .F.A< -
        &other then Applicant or PARENT OR GUARDIAN, il unoor age 15,1
                                                                                                                                 „„_,......,_

        Signets,* ofDRUM                                                            Signature of LI                                               Aubrey Mao
        lit otherthen insurailappikent)                                                                 EC


       Aubrey Rosser                                                                                           V\1      o i--f q (150
        AGENT NAME (please OW                                                       AGENTS FLORIDA LICENSEIDENTIRCATION 1 .




       90-I U 103191
                                   EllIlittNiiiMINPOPtinfilt41034014M1MaIRMI                                                                      (P666 6 Of61siF
                                                                                                                                                         NO-3.i
                                                                                                                                                             1




                                                                                                      Staple-NML's Resp. to P's 1st RFP 001035
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 32 of 38 PageID 14641




                                                                 Staple-NML's Resp. to P's 1st RFP 001036
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 33 of 38 PageID 14642




        THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
        720 EAST WISCONSIN AVENUE, MILWAUKEE, WI 53202                                                            MEDICAL, HISTORY QUESTIONNAIRE
        INSURED NAME (Print the name in this forrnat.first Name, M1., Last Name)
        DESMOND STAPLE
         Each question must be individually asked and answered. For questions 3 —12, use the DETAILS section to explain all "Yes" responses
         (exclude information regarding treatment for HIV/AIDS/ARC). Specify the question number and provide relevant details.
         1. Do you have a regular or personal physician, doctor, or healthcare provider? If "Yes," complete the information below               El Yes 0 No
            (if you have been receiving care from your provider for less than 2 years, please note your former provider's information in DETAILS section.)
             NAME                                                                                                          TELEPHONE NUMBER
            EDWARD KAMPSEN                                                                                                        -     813-877-2685
             ADDRESS                                                                               CITY                                     STATE ZIP CODE
             2835 W DE LEON ST                                                                                    TAMPA                            FL             33609
             DATE LAST SEEN                                REASON
                                         2013             ANNUAL PHYSICAL EXAM
         2. In the last 5 years, have you used tobacco, any other type of product containing nicotine,          YES NO                               DETAILS
            or a smoking cessation medication? If "Yes," complete the chart below (include smoking                                        (exclude information regarding
            cessation medication in "Other''):                                                                   0 0                       treatment for HIV/AIDS/ARC)
                                 Type of Product                  Date Last Used (martyr       Frequen Used Per Yeas                 (31Diagnosis and any associated signs and
             E, Cigarettes                                                                                   1-1 .-t6:.- . ,,            symptoms as reported to a medical
                                                                                                             - 1,,1-,-4---  ,i,,..       professional;
                                                                                            . 1 - ...,-. -             1.-=
              0 Nicotine patch or gum                                                                                                (2) Dates and results of any evaluations,
              0 Chew or snuff                                                                                                            tests, or treatments;
                                                                                                                                     (3) Date of diagnosis, dates/frequency of
              0 Cigars or pipe                                                                                                           service/care, and time since last
              • Other                                                                                                                    symptoms or time since recovery;
                                                                                                                                     (4) Names, complete addresses, and
         3. In the last 10 years, have you been told you had, been diagnosed with, or treated for any of         YES NO               _ telephone numbers of all healthcare
             the following by a medical professional:                                                            ❑                       providers seen for the disease/condition.
            a) High blood pressure or high cholesterol levels?                                                              C:1
            b) Temporomandibular joint (TMJ) syndrome or any other disease or disorder
                 of the eyes, ears, nose, sinuses, mouth, throat, or speech?                                     ❑
             c) Dizziness, vertigo, imbalance, seizure, epilepsy, loss of consciousness, muscle weakness
                 or paralysis, neuropathy, difficulty walking, memory loss or impairment, tremor, headaches,
                 concussion or any other disease or disorder of the brain or nervous system'
            d) Anxiety, depression, stress, bipolar disorder, attention deficit hyperactivity disorder (ADHD),
                 post-traumatic stress disorder (PTSD), eating disorders or any other psychiatric or mental
                 health disease or disorder?
            e) Asthma, emphysema, chronic obstructive pulmonary disease (COPD), wheezing,
                 sleep apnea, sleep disorders, chronic cough, trouble breathing or any other disease
                 or disorder of the lungs or respiratory system?
            f) Ulcer, blood in the stool, colitis (including Crohn's disease or ulcerative colitis),
                 irritable bowel, hepatitis, recurrent heartburn, difficulty swallowing, pancreatitis,
                 loss of appetite, recurrent or persistent diarrhea or vomiting, or any other
                 disease or disorder of the esophagus, stomach, intestines, liver, gallbladder,
                 or pancreas?
             g) Chest pain/tightness/discomfort, angina, coronary artery disease (CAD), heart attack, heart
                 murmur, heart valve disease, heart failure, irregular heartbeat, stroke, transient ischemic
                 attack (TIA), aneurysm or any other disease or disorder of the heart, blood vessels, or
                 circulatory system?
             h) Sugar, blood or protein in the urine, chronic kidney disease (CKD), kidney stone or
                 infection, sexually transmitted disease or any other disease or disorder of the
                 kidney(s), urinary tract, bladder, prostate, reproductive organs, or breasts?
             1) Diabetes or elevated blood sugar, thyroid, pituitary, or adrenal disease or any other
                 disease or disorder of the endocrine (glandular) system?
             .1) Cancer, tumors, masses, cysts, nodules, or polyps?
             k) Anemia, bleeding or clotting disorder, recurrent infection, abnormal lymph node(s),
                  allergies, or any disease or disorder of the immune system (except as related to the
                  human immunodeficiency virus or HIV), blood, blood cells, or bone marrow?
             I) Arthritis, lupus, fibromyalgia, carpal tunnel syndrome, amputation,
                  or any pain, disease, or disorder of the muscles, bones, joints (including
                 but not limited to the knees and hips), spine, back, neck or extremities?                       El ED
            m) Chronic fatigue syndrome, chronic pain, chronic or unexplained fatigue, malaise
                  or fever of unknown cause?                                                                      0 0
            n) Psoriasis, eczema, atopic or contact dermatitis or any other disease or disorder
                  of the skin?                                                                                    0 0

           90.4(0313) REV
                                           MAINTIMMON'AMICANWiltiliMINAMicitirl                                                                                            FLORIDA
                                                                                                                                                                     (Page 1 of 2) eF
                                                                                                                                                                          NB-498-1




  Mon 08110/2015 12:36:57

                                                                                                       Staple-NML's Resp. to P's 1st RFP 001037
     Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 34 of 38 PageID 14643




v,




                                                                      Staple-NML's Resp. to P's 1st RFP 001038
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 35 of 38 PageID 14644




                                                                                                                       MEDICAL HISTORY QUESTIONNAIRE
        4. a) Have you ever sought, received, or been advised to seek treatment, counseling by a                                YES NA
                                                                                                                                       8.8. FATHER: AGE
                medical professional, or participation in a support group for the use of alcohol or drugs?                             AT ONSET: a
           12) Have you ever been advised by a medical professional to reduce or discontinue the use of alcohol?                E1     BROTHER:
                If "Yes," explain in DETAILS section and Indicate the average number of                                                CURRENT AGE:
                drinks (if any) you currently Consume per week
           c) in the last 10 years, have you used marijuana, cocaine, heroin, rnethamphetamine,                                        UNKYO
                hallucinogens, or any other illegal drug or substance?                                                     •    [3     COMMENTS: 52,
           di In the last 10 years, have you used tranquilizers, sedatives, amphetamines, narcotics, or any other controlled               BROTHER2:
                  substance other than as prescribed by a physician or in excess of dosages prescribed by a physician?                 CURRENT AGE:
        5. Have you tested positive for pregnancy or have you been diagnosed as pregnant?                                              46, SISTER:
            If 'Yes," what is the due date?                                                                                            CURRENT AGE:
        6. Other than as previously stated on the application, in the last 5 years, have you:                                               so,
                                                                                                                                           SISTER2:
           a) Consulted any other healthcare providers (medical doctors, psychiatrists, psychologists, counselors/                     CURRENT AGE:
                 therapists, chiropractors, naturopaths, occupational/physical/speech therapists or other providers)?                  42 BROTHERS:
           b) Been a patient in a hospital, clinic, rehabilitation center, or medical facility?                                        CURRENT AGE: 48,
            c) Had any diagnostic or screening tests (EKGs, x-rays, blood tests, CT scans, MRI scans, heart
                 scans, biopsies, or other tests except for human immunodeficiency virus or HIV)?
            d) Had surgery?
            e) Been advised by a medical professional to have any test, consultation, hospitalization, or surgery that was
                 not completed (except as related to the human immunodeficiency virus or HIV)?                                  El
        7. a) During the last 6 months, have you worked in your regular occupation less than
                 your usual number of hours per week because of any sickness or injury?
            b) In the last 5 years, have you requested or received payments, benefits, or a pension                              ❑
                 because of any injury, accident, sickness, disability, or impairing condition?
            Complete 8a and 8b.
            a) To the best of your knowledge and belief, do you have an immediate family (parents/siblings) history of
                 heart disease, stroke, diabetes, kidney disease, cancer (e.g., melanoma, breast cancer, or other cancers), or
                 any hereditary condition(s)? If "Yes," list any tests you may have had to evaluate inherited risk in DETAILS
                 section                                                                                                      _
            b) Provide the following information about your immediate family members including any conditions from 8a:
            FAMILY      CURRENT AGE                                       AGE AT    AGE AT            OUSE
           iyeAgEN        (IF WINO             MEDICAL CONDITIONIS)     DIAGNOSIS   DEATH            Of DEATH
          Father                                                                       UNKNOWN KIDNEY DISEASE
          Mother              74                                                                                       ,
          Sister(s)                                                                               SEE DETAILS SECTIONS
          Brother(s)                                                                              SEE DETAILS SECTIONS
         9. Complete 9a and 9b. Examiners - do not complete 9a.                                                              YES NO
             a) Height:               Weight:
             b) Have yoCligii:Fore than 10TOrTarin the last 6 months?
                 if "Yes," indicate the number of pounds lost           and explain the reason in DETAILS section.
         10. Have you tested positive for exposure to HIV infection or been diagnosed as having ARC or AIDS caused by
             the HIV infection or other sickness or condition derived from such infection?                                       EJ
         11. Other than as previously stated on this application, are you taking any medications or drugs (legal or
             illegal, prescription or non-prescription/over-the-counter, supplements, or medical marijuana) for
             any reason? If "Yes," list the medication(s)/drug(s) and the reason(s) for use in DETAILS section
         12. if the Insured is 5 years of age or under:
             a) What was the Insured's birth weight?                lbs.              oz.
             b) Was the Insured born prematurely (gestational age < 37 weeks)? If "Yes," what was the
                  insured's gestational age (in weeks) at birth
             c) Has the Insured been evaluated, tested, or treated for or diagnosed by a medical professional with            ❑
                 developmental delay or disorders, any growth concerns (length/height/weight), or failure to thrive (FIT)? .• ❑
             di Has the insured received or been advised by a medical professional to receive early education services
                 or occupational, physical, speech, or language therapy?                                                      0
         SIGNATURE(S)                                                                                                    _
         Any person who knowingly and with intent to injure, defraud or deceive any insurer files a statement of claim or an application containing
         any alse, incomplete, or misleading information is guilty of a felony of the third degree.
         I have reviewed my answers and statements in this application and declare that they are correctly recorded, complete, and true to the
         best of my knowledge and belief. Statements in this application are representations and not warranties.
         cssas)e-D 1st . -smom s -r01-0 0.3 3/12/M5 AT 3:56 Aµ Crz                                             - 2.1E ON 37i2/2015 AT 3:56 AM
                                                                                                          felz.6
                            Signature of-INSURED (or Parent/Guardian)                          Signature of:   lj uCENSED AGENT (include agent 0)- non exam
                                                                                                                  PARAMEDICAL EXAMINER - panmedlcai exam
         TAMPA, FL                                                              3/12/2015                      0 MEDICAL EXAMINER- medic., exam
                              Signed by MIRED at CITY and TATE                      DATE (MM/DONYYY)




           90-4{0313) REV
                                    minstwommormiumitwaimitimartiomm                                                                                            FLORIDA
                                                                                                                                                          {Page 2 of 2) eF
                                                                                                                                                               NB-498-2




 Mon 08/10/2015 12:36:57


                                                                                              Staple-NML's Resp. to P's 1st RFP 001039
      Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 36 of 38 PageID 14645




Cs.




                                                                       Staple-NML's Resp. to P's 1st RFP 001040
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 37 of 38 PageID 14646




                                                                 Staple-NML's Resp. to P's 1st RFP 001041
Case 8:17-cv-03066-MSS-TGW Document 223-2 Filed 03/10/20 Page 38 of 38 PageID 14647




          Northwestern Mutual®
       It is recommended that you ...

       read your Policy.

      contact your Northwestern Mutual agent or the Company at 720 East Wisconsin Avenue, Milwaukee,
      Wisconsin 53202, (414) 271-1444, for any service you may require in connection with this Policy.

       call your Northwestern Mutual agent for information--particularly on a suggestion to terminate or exchange
       this Policy for another policy or plan.

       Important Notice Concerning Statements in the Application for Your Insurance

       Please read the copy of the application attached in this Policy. Omissions or misstatements in the application
       could cause an otherwise valid claim to be denied. Carefully check the application and write to the
       Company at 720 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, within ten days of delivery, if any
       information shown on it is not correct and complete, or if any past medical history or other information has
       been left out of the application. The application is part of the Policy and the Policy was issued on the basis
       that the answers to all questions and the information shown on the application are correct and complete.

       Election of Trustees

       The members of The Northwestern Mutual Life Insurance Company are its policyholders of insurance policies
       and deferred annuity contracts. The members exercise control through a Board of Trustees. Elections to the
       Board are held each year at the annual meeting of members. Members are entitled to vote in person or by
       proxy.

                                                    TERM LIFE POLICY

                                                       Participating

                                 Insurance payable on death of Insured before Expiry Date.

                                    Convertible on or before the Final Conversion Date.

                                         Premiums are payable to the Expiry Date.

                              The Expiry Date and Final Conversion Date are shown on page 3.



       TT.TERM.L20.(0513)                                                                                        FL




                                                                                                                        1305



                                                                         Staple-NML's Resp. to P's 1st RFP 001042
